                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *


v.                                             *         Criminal Case No. TDC-20-0033


PATRIK MATHEWS                                 *

*         *      *      *       *      *       *         *     *      *      *      *      *

                            MOTION TO SUPPRESS STATEMENTS

          The defendant, Patrik Mathews, through his attorney Joseph A. Balter, hereby respectfully

moves this Honorable Court, pursuant to Rule 12(b)(3) of the Federal Rules of Criminal Procedure,

to suppress any and all statements, admissions and confessions allegedly given by the defendant,

whether oral, written or otherwise recorded, which the government proposes to use as evidence

against the defendant at trial, and in support of the motion alleges as follows:

          1.     The defendant, Patrik Mathews, is charged with being an Alien in Possession of a

Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(5) and Transporting a Firearm and

Ammunition in Interstate Commerce with Intent to Commit a Felony, in violation of 18 U.S.C. §

924(b).

          2.     Discovery materials indicate that law enforcement officers conducted a post-arrest

custodial interrogation of Mr. Mathews on at least one occasion. On January 16, 2020, Agents

arrested Mr. Mathews on a warrant and conducted a post-arrest custodial interrogation.

          3.     Any statements, admissions, or confessions were obtained in violation of Mr.




                                                   −1−
Mathews’ privilege against self-incrimination, his right to counsel as guaranteed by the Fifth and

Sixth Amendments to the United States Constitution, and the Supreme Court’s holding in Miranda

v. Arizona, 384 U.S. 436 (1966).

         4.    Mr. Mathews is entitled to a hearing regarding the voluntariness of any statements,

admissions, or confessions attributed to him in accordance with the provisions of Title 18 U.S.C.

§ 3501 and the principles set forth in the case of United States v. Inman, 352 F.2d 954 (4th Cir.

1965).




                                              −2−
       WHEREFORE, the defendant moves that all statements, admissions and confessions

which the government proposes to use as evidence against him, whether oral, written or otherwise

recorded, be suppressed.


                                            Respectfully submitted,



                                                           /S/

                                            JOSEPH A. BALTER             #04496
                                            Law Office of Joseph A. Balter, LLC
                                            Mt. Washington Mill
                                            1340 Smith Avenue, Ste 200
                                            Baltimore, Maryland 21201
                                            Telephone: (410) 375-7082
                                            Facsimile: (410) 779-1201
                                            Email:          joseph@josephbalterlaw.com




                                              −3−
                                  REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the District

of Maryland, the defendant requests a hearing on this motion.


                                                             /S/

                                              JOSEPH A. BALTER               #04496




                                               −4−
